Citation Nr: 0016821	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for pulmonary 
coccidioidomycosis.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disorder of the 
legs and feet secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1944 to April 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  That rating decision denied 
service connection for pulmonary coccidioidomycosis, a back 
condition and a condition of the legs and feet as a result of 
exposure to ionizing radiation.


FINDINGS OF FACT

1.  The earliest medical reports dealing with pulmonary 
coccidioidomycosis and any back disorder are dated two years 
after service and do not relate to service. 

2.  There is no medical opinion, or other competent evidence 
linking pulmonary coccidioidomycosis or a back disorder to 
the veteran's service.  

3.  The veteran's disorder of the legs and feet is not one of 
the disorders subject to a lifetime presumption of service 
connection under 38 C.F.R. § 3.309(d)(2) for veteran's 
exposed to ionizing radiation, and is not one of the 
radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2).

4.  There is no medical opinion, or other competent evidence, 
linking a disorder or the legs or feet to exposure to 
ionizing radiation in service.

5.  The earliest medical reports dealing with a leg and foot 
disorder are dated two years after service and do not relate 
the disorder to service. 

6.  The veteran's claims for entitlement to service 
connection for pulmonary coccidioidomycosis, a back disorder, 
and a disorder of the legs and feet secondary to exposure to 
ionizing radiation are not supported by cognizable evidence 
showing the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
pulmonary coccidioidomycosis and for a back disorder are not 
well-grounded, and therefore there is no statutory duty to 
assist the appellant in developing the facts pertinent to 
these claims.  38 U.S.C.A. §  5107(a) (West 1991); Morton v. 
West, 12 Vet. App. 477 (1999).

2.  The claim of entitlement to service connection for a 
disorder of the legs and feet claimed secondary to ionizing 
radiation is not well-grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to these claims. 38 U.S.C.A. §  5107(a) (West 
1991); Morton v. West, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pulmonary Coccidioidomycosis and a 
Back Disorder.

Factual Background

The veteran contends that in approximately December 1945 he 
was working as a heavy equipment operator, building air 
strips and roads, and the bulldozer he was operating started 
to slide sideways.  Rather than being run over, he jumped 
clear, injuring his back.  He claims that he was taken to a 
hospital where he was x-rayed and then released.

The RO has obtained the service medical records and they 
appear to be complete.  There is no evidence of a respiratory 
disorder during service or treatment for a back injury.  No 
defects were noted on examination at separation from service 
in April 1946.  

A record of hospitalization shows that the veteran was 
hospitalized in a VA hospital in June 1948 for a period 58 
days with diagnoses of pulmonary coccidioidomycosis and acute 
lumbosacral back strain.  He was hospitalized again at a VA 
hospital in December 1948 for a period of 21 days, this time 
with diagnoses of osteochondritis, lumbar spine, and 
pulmonary coccidioidomycosis, arrested.

A private medical statement from G. Knauer, MD, dated May 
1971 indicates that the veteran had been under his care since 
October 1960 with a history of having had an industrial 
accident in 1954 which resulted in several surgeries on the 
back.  

On VA examination in July 1971, the examiner noted the 
respiratory system as "normal."  Also in July 1971, the 
veteran was provided a VA orthopedic examination.  The 
diagnosis was "[r]esiduals of injury and multiple surgeries 
for lumbar herniated disks, 1958, 1961 and 1967, with minimal 
objective clinical findings at this examination."

Service Connection and the Requirement of Submitting
A Well Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases, 
such as arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Analysis

With regard to the back disorder, there is no evidence that 
the veteran sustained any injury to his back in service, 
including no record of his claimed treatment in a hospital or 
of his having received an X-ray examination.  Examination at 
separation failed to note any residuals of a back injury and 
the examiner noted the spine as "normal."  Although there 
is a diagnosis of acute lumbosacral back strain in June 1948, 
and a diagnosis of osteochondritis of the lumbar spine in 
December 1948, this is more than two years following service 
and is not shown to be related to service.  There is also 
evidence that the veteran injured his back in an industrial 
accident in 1954.  There is no medical evidence establishing 
a link between his post service back condition, including his 
diagnoses in June and December 1948, and any injury in 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  
Additionally, there is no evidence that the veteran was 
diagnosed with arthritis to a level of at least 10 percent 
within the one year following active service.  See 38 C.F.R. 
§ 3.309(a). 

With regard to the veteran's claim for pulmonary 
coccidioidomycosis, this was first diagnosed on his 
hospitalization in June 1948, over two years after his 
release from service, and has not been shown by competent 
medical evidence to be linked to his active service.  
Further, this condition was noted to be arrested in the 
December 1948 report of his hospitalization.  There is no 
medical evidence establishing a link between his post service 
diagnosis of pulmonary coccidioidomycosis. 

The Court has observed that Coccidioidomycosis is a fungous 
disease affecting the lungs, Messer v. Brown, 4 Vet. 
App. 185, 186 (1993), citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 351 (27th ed. 1988)).  In July 1999 arguments to 
the Board, the veteran's accredited representative, citing an 
undated excerpt from the Merck Manual, wrote that 
"progressive pulmonary coccidioidomycosis may appear a few 
weeks, months or occasionally years later."  While the Court 
has held that a medical treatise is not, in and of itself, 
insufficient to satisfy the medical nexus requirements 
necessary for an award of service connection, such evidence 
must provide more than speculative generic statements not 
relevant to the appellant's claim.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  There must be a degree of certainty such 
that, under the facts of a specific case, "there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 514 (1998), citing Sacks, supra.  This 
evidence only suggests that coccidioidomycosis may appear 
weeks, months or occasionally years later than initial 
infection.  There is nothing in this statement which fixes 
the onset of infection.  As such, it has no probative value 
in determining the onset of the veteran's pulmonary 
coccidioidomycosis, or in relating his subsequent diagnosis 
to his active service.  

Without medical evidence of a link between the veteran's post 
service diagnoses and his active service, the only remaining 
evidence of such a link is the veteran's own statements.  The 
veteran's statements are not competent evidence to establish 
the etiology of his back disorder or pulmonary 
coccidioidomycosis.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to (1) make a 
determination that his pulmonary coccidioidomycosis was 
incurred in service, or (2) make a determination that his 
post service back disorders are the result of injury in 
service rather than the industrial accident in 1954 or other 
intercurrent cause.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran does not meet the third element required for 
either the claims for pulmonary coccidioidomycosis or a back 
disorder to be well grounded.  See Caluza, 7 Vet. App. at 
506.  See also Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1997). 

II.  Service Connection for a Condition of the Legs and Feet 
Secondary to Ionizing Radiation.

Factual Background

In an August 1998 written statement to the RO, the veteran 
indicated that he was in Japan in approximately October 1945 
after the atomic bomb was dropped.  He stated that he was on 
the beach unloading equipment and his feet and legs started 
burning and hurt like they were on fire.  He stated that he 
went to the base doctor and was told there was nothing he 
could do.  

The service medical records are negative for any evidence of 
a foot or leg disorder, or of exposure to radiation.  On the 
separation examination from service, the veteran's 
extremities, including the feet, were noted by the examiner 
to be "normal."

Two years following his release from active service in April 
1946, the veteran was hospitalized at a VA hospital in June 
1948.  His diagnoses included dermatophytosis of the feet and 
verruca vulgaris, interaspect of the right foot, removed.  No 
subsequent treatment for leg or foot problems was indicated 
in the veteran's July 1998 application for benefits.

Service Connection Resulting from Ionizing Radiation

The regulations provide that service connection may be 
granted for specific diseases for radiation exposed veterans 
as a result of participation in a radiation-risk activity.  
The diseases referred to in the regulation are: leukemia 
(other than chronic lymphocytic leukemia); cancer of the 
thyroid; cancer of the breast; cancer of the pharynx; cancer 
of the esophagus; cancer of the stomach; cancer of the small 
intestine; cancer of the pancreas; multiple myeloma; 
lymphomas (except Hodgkin's disease); cancer of the bile 
ducts; cancer of the gall bladder; primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); cancer of 
the salivary gland; and cancer of the urinary tract.  38 
C.F.R. § 3.309(d)(2).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. §§ 3.307 or 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a). "Radiogenic disease" includes 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; and lymphomas other than 
Hodgkin's disease. 38 C.F.R. § 3.311(b)(2).

According to the relevant regulation, when it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until 1946, or other activities as 
claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) such disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration. 38 C.F.R. § 3.311(b).  The Under Secretary for 
Benefits is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health.  If, after consideration, the 
Under Secretary for Benefits determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary shall 
so inform the RO in writing, setting forth the rationale for 
this conclusion.  38 C.F.R. § 3.311(c)(1).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, There are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.309(d) (1999).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311 (1999).  Third, service connection can be 
pursued under the general VA compensation entitlement system 
and 38 C.F.R. § 3.303(d) (1999) under the when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

Analysis

The veteran's disorder, described only as a disorder of the 
legs and feet, is not included in the specifically enumerated 
list of disorders which are subject to a lifetime presumption 
of service connection under 38 U.S.C.A. § 1112(c)(2)(A)-(O) 
and 38 C.F.R. § 3.309(d)(2).  Thus, service connection is not 
warranted under the first method.

The veteran's disorder of the legs and feet is also not one 
of the listed radiogenic diseases in subsection 38 C.F.R. 
§ 3.311(b)(2).  As such, service connection is not warranted 
under the second method.  Thus, a request for dose 
information is not warranted by regulation in absence of the 
development of a radiogenic disease.

As noted above, the regulation provides for development of 
claims based upon disease other than those listed in the 
regulation provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
disorder is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  
The veteran has submitted no scientific or medical evidence 
that his disorder of the legs and feet is a radiogenic 
disease.

The Board also finds that there is no competent medical or 
scientific evidence linking the veteran's disorder of the 
legs and feet to the alleged inservice radiation exposure.  
Combee, supra; 38 C.F.R. § 3.303(d).  No medical opinions 
have been presented linking the veteran's disorder with 
alleged in-service radiation exposure.  The veteran's 
extremities, including his feet, were found to be normal at 
his separation examination.  The first evidence of any 
disorder was in June 1948 when he was hospitalized by VA and 
diagnosed with dermatophytosis of the feet and verruca 
vulgaris on the interaspect of the right foot which was 
removed.  This is more than two years following his release 
from service.  

The Board notes that the veteran's claim essentially rests on 
his assertion that his disorder of the legs and feet is 
directly related to inservice radiation exposure.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).

Since the determinant issue is one of medical etiology 
requiring a diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  Grottveit, supra 
at 92-93.  As was stated above, the veteran has presented no 
competent evidence, such as a medical opinion, linking his 
disorder of the legs and feet with inservice exposure to 
radiation.

Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for a disorder of the legs 
and feet as a result of exposure to ionizing radiation is not 
well grounded.  38 U.S.C.A. § 5107(a).

III.  Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claims for service connection for 
pulmonary coccidioidomycosis, or a back disorder.  The Board 
also finds no evidence of a plausible claim for service 
connection for a condition of the legs and feet secondary to 
ionizing radiation.  Since the veteran has not met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claims are well 
grounded, they must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. at 486.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Finally, the Board notes that the veteran's representative 
has asserted that full development of the veteran's claims 
should be undertaken even if they are not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. at 486, held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
See also Hensley v. West, No. 99-7029, slip op. at 10 (Fed. 
Cir. May 12, 2000) (citing Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), which held that duty to assist does not attach 
until the claim is considered to be well grounded).  
ccordingly, a remand for further development is not warranted 
on this basis.








(CONTINUED ON NEXT PAGE)



ORDER

Service connection for pulmonary coccidioidomycosis is 
denied.

Service connection for a back disorder is denied.

Service connection for a disorder of the legs and feet, 
claimed secondary to exposure to ionizing radiation, is 
denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

